9 N.Y.2d 989 (1961)
Anna D. Petzold, an Infant, by Her Guardian ad Litem, Margaret Petzold, Plaintiff,
v.
Avis Rent-a-Car System, Inc., Appellant, and County of Rensselaer et al., Respondents, et al., Defendant.
Ruth Petzold, an Infant, by Her Guardian ad Litem, Margaret Petzold, Plaintiff,
v.
Avis Rent-a-Car System, Inc., Appellant, and County of Rensselaer et al., Respondents, et al., Defendant.
Thomas Petzold, Plaintiff,
v.
Avis Rent-a-Car System, Inc., Appellant, and County of Rensselaer et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Argued April 26, 1961.
Decided May 25, 1961.
Morris Simon and Bernard Simon for appellant.
James E. Brearton and James T. Ronan for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
In each action: Judgment affirmed, with costs; no opinion.